SWANN, Judge.
The defendant, Clearview Corporation, appeals from an adverse final judgment rendered upon a jury verdict in favor of plaintiff, Business Development Corp., d/b/a Panel Fab International, a Florida corporation.
The record on appeal reveals competent sufficient evidence to sustain the findings of the jury upon which its verdict was rendered. See 3 C.J.S. Agency § 175.
*653Appellant contends that the trial court committed error in failing to give certain instructions which it had requested regarding the fraud or false representations of the agent.
The record reveals that there was no evidence which would warrant the giving of the defendant’s requested instructions and we do not find that the trial court committed error in this regard.
The final judgment is therefore
Affirmed.